Citation Nr: 0608346	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-23 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active service from September 2001 to March 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's psychiatric diagnoses include a schizotypal 
personality disorder.


CONCLUSION OF LAW

A personality disorder is not a disease or injury within the 
meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this disorder.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

A personality disorder is not a disease or injury within the 
meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this disorder.  
However, disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

Service medical records and service personnel records show 
that the veteran was hospitalized in February 2002 and again 
in March 2002 for emotional problems.  The final diagnosis 
was an Axis II diagnosis of schizotypal personality disorder.  
It was determined that there was no Axis I diagnosis.

In April 2003 the veteran was given a psychiatric examination 
by VA.  According to the VA examiner, the veteran's symptoms 
were consistent with a diagnosis of schizotypal personality 
disorder.

As noted before, a personality disorder is not a disease or 
injury within the meaning of 38 U.S.C.A. § 1110.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127.  Accordingly, as a matter of law, 
service connection cannot be granted for a personality 
disorder.  Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) 
(where the operation of law is dispositive, the appeal must 
be terminated because there is no entitlement under the law 
to the benefit sought.).

The Board finds that VA has met the duties to notify and 
assist as to the issue decided herein.  As this case involves 
an issue which rests upon a matter of law, providing 
additional notice or collecting additional evidence would not 
be productive or helpful to the veteran's appeal.  Mason v. 
Principi, 16 Vet. App. 129 (2002); Sabonis, supra.


ORDER

Entitlement to service connection for schizotypal personality 
disorder is denied.


REMAND

In her original claim received in April 2002, the veteran 
specifically stated that she was seeking service connection 
for a bipolar condition.  She was accorded an examination for 
disability evaluation purposes in April 2003.  She has since 
provided medical records which reflect a diagnosis of post-
traumatic stress disorder, based upon her account of being 
sexually assaulted on two different occasions while in the 
military service.  In view of the medical evidence added to 
the file since the time of the most recent VA examination for 
disability evaluation purposes, the Board is of the opinion 
that the veteran should be accorded another examination to 
obtain additional evidence as to whether the veteran has an 
acquired psychiatric disorder and, if so, whether the 
acquired psychiatric disorder began during her military 
service or is related to any incident of such service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be accorded a psychiatric examination 
to determine whether she suffers from an 
acquired psychiatric disorder and, if so, 
whether the acquired psychiatric disorder 
began during her military service or is 
related to any incident of such service.  
The claims folder must be made available 
to the examiner in connection with the 
examination. 

2.  The RO must readjudicate the 
veteran's claims for service connection 
for an acquired psychiatric disorder, to 
include depression and PTSD.  If the 
benefit sought is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


